Citation Nr: 1529469	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-47 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the service-connected recurrent boils and cysts.

2.  Entitlement to service connection for depression, claimed as secondary to the service-connected boils and cysts.

3.  Entitlement to service connection for liver cysts, claimed as secondary to the service-connected boils and cysts.

4.  Entitlement to service connection for an upper back/neck disorder, claimed as secondary to the service-connected boils and cysts.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for a right hand disability.

7.  Entitlement to service connection for a right wrist disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to December 1962, with a subsequent period of service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that implemented a decision by the Board to grant service connection for recurrent boils and cysts and residual scarring.  The rating decision assigned an initial 30 percent rating effective from August 5, 2005.  The Veteran appealed the evaluation assigned.

Also on appeal is a February 2009 RO rating decision that denied service connection for depression, liver cysts and an upper back/neck disorder, all claimed as secondary to the service-connected skin disability.

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO in July 2011.  A transcript of his testimony is of record. 

In March 2014 the Board remanded the issues cited above to the Agency of Original Jurisdiction (AOJ) for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The skin disability on appeal was previously characterized as "recurrent boils and cysts and residual scarring."  The agency of original jurisdiction (AOJ) recently issued a rating decision in September 2014 that granted a separate 30 percent evaluation for scarring secondary to the service-connected disability, effective from August 5, 2005, and recharacterized the underlying disability as simply "recurrent boils and cysts."  The Veteran has not appealed the separate rating assigned.  Thus, the Board has recharacterized the disability on the title page to comport with the AOJ's action. 

As noted by the Board in its March 2014 remand, the Veteran has a separate 10 percent evaluation for scarring in the gluteal crease that is distinct from the issues presently on appeal.  In August 2010 the Veteran filed a claim seeking increased compensation for this disability; he also appears to assert entitlement to compensation under 38 U.S.C.A. § 1151 for fractures in the feet resulting from VA medical treatment.  These claims have not yet been adjudicated by the AOJ and are accordingly referred to the AOJ for appropriate action.

The AOJ issued a rating decision in October 2013 that denied service connection for disabilities of the left foot, right hand and right wrist.  The Veteran filed a Notice of Disagreement (NOD) in May 2014 but the AOJ has not yet issued a Statement of the Case.  The issues have accordingly been added to the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes the Veteran appears to have an appeal pending at a VA Medical Center pertaining to a clothing allowance.  Such matter has not yet been certified to the Board and will be the subject of a later decision, if necessary.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c).  

For the reasons explained below, the issues of service connection for disabilities of the left foot, right hand and right wrist are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's boils and cysts do not cover more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, and do not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.

2.  Depression and liver cysts are not shown to have been manifested during service, and there is no competent evidence to suggest that such claimed disorders are etiologically related to service or a service-connected disability.

3.  Arthritis of the cervical spine was not shown in service or for many years thereafter, and there is no competent evidence to suggest that such disorder is etiologically related to service or service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to an initial rating in excess of 30 percent for recurrent boils and cysts have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).

2.  The requirements to establish entitlement to service connection for depression have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The requirements to establish entitlement to service connection for liver cysts have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  The requirements to establish entitlement to service connection for an upper back/neck disorder have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In regard to the service connection claims adjudicated herein, the Veteran was provided with VCAA-compliant notice in August 2008.

The appeal for increased initial rating arises from an original grant of service connection.    In Dingess/Hartman v. Nicholson, the Court held that in cases in  which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify on that issue has been satisfied.  


The record also reflects that the Veteran has been provided appropriate assistance   in developing his claim.  Service treatment records (STRs), post-service medical records, and Social Security Administration (SSA) records have been obtained,    and the Veteran was afforded a VA examination for his skin disability.  The      Board acknowledges that the Veteran was not provided examinations for claimed disabilities of the back/neck, liver, and depression.  However, there is no competent and credible evidence of these conditions in service and no competent evidence suggesting a link between any such conditions and service or service-connected disability.  Accordingly, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement 
that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case" 

The Board previously remanded the case to the AOJ in order to afford the Veteran   a VA examination, which was performed in April 2014.  In addition, updated VA treatment records were obtained.  Thus, there has been substantial compliance with the requirements of the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that in the context of medical examinations/opinions, only substantial compliance, not strict compliance, with the terms of the Board's opinion request is necessary); see also D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the events in service, his symptomatology, and treatment history for his claimed conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Evaluation of Service-Connected Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has rated the disability of recurrent boils and cysts under Diagnostic Code (DC) 7806 (dermatitis or eczema).  The provisions of DC 7806 are as follows, in relevant part.

A rating of 30 percent is assigned for skin disorder covering 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A rating of 60 percent is assigned for skin disorder covering more than 40 percent of the entire body or more than 40 percent of the exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

A note to this code indicates the condition could instead be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805) depending upon the predominant disability.  Despite the directive of DC 7806 to alternatively rate the disability as scars, the Appeals Management Center (AMC),     in a September 2014 rating decision, instead assigned a separate rating for scarring associate with the underlying boils and cysts, which appears to violate the provisions of the diagnostic code.  See 38 C.F.R. § 4.118, DC 7806.  Moreover, the separate 30 percent rating for scars under DC 7804 was impermissibly assigned effective August 5, 2005; in this regard, the rating criteria supporting that evaluation under DC 7804 were not effective until October 23, 2008.  

Notwithstanding the erroneous actions above, as the scarring associated with his boil and cyst disability is separately rated, the Board cannot consider such scarring in determining the appropriate evaluation for the boils and cysts.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  Additionally, the Veteran is in receipt of a separate rating for a scar of the gluteal crease.  Symptoms associated with that disability also are not for consideration of the boil and cysts conditions.  Id. 

The Board notes that the criteria for rating certain skin conditions were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DC's 7800 to 7805).  However, the change pertained to scar regulations, which as noted above, are not at issue here.  There were no changes to the evaluation criteria under DC 7806.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet.    App. 122, 128-30 (2000).

As this is a claim for increased initial rating the period under review begins August 5, 2005, the date service connection became effective.

Dr. LMR, a family practitioner, submitted a letter in June 2006 in support of the Veteran's claim for service connection.  Dr. LMR stated the Veteran currently had many scars and an actively draining area in the coccyx that was possibly a perianal cyst; otherwise there is no indication of active lesions.
  
The Veteran had a VA scars examination in September 2006.  The examiner took photographs of the Veteran in which the left orbit appears to be reddened and swollen below the eye.

In March 2007 the Veteran was treated by Dr. LMR for subcutaneous abscess (boil) on the left great toe.  Treatment consisted of soaking the toe and keeping the abscess open for a few days; he was also prescribed Keflex, a steroid, for 30 days.

In June 2007 the Veteran had a VA surgery consult for multiple soft tissue abscesses in the midline of the umbilicus and overlying the coccyx; he also reported a scrotal abscess that was bleeding.  These abscesses would intermittently become infected  but then drain spontaneously.  The clinician noted the Veteran had multiple previous irrigation and debridement (I&D) attempts on the thighs for apparent folliculitis;     the Veteran reported performing daily exfoliation and using antibacterial soap.  Examination showed excoriations along the bilateral upper extremities; there was also a small (1 cm x 1 cm) mobile soft tissue nodule in the lower abdomen.  The clinical impression was sebaceous cyst in the subumbilical midline, and the Veteran was scheduled for excision the following month.       
   
A VA surgical consult in July 2007 states the Veteran's extensive lesions on the bilateral upper arms were resolving without evidence of infection; there was also no infection on the lesion below the umbilicus.  The clinical impression was extensive skin lesions similar to folliculitis but of unknown etiology.

The Veteran testified in a Travel Board hearing in July 2007 in support of his claim for service connection.  In regard to symptoms, he testified that his boils were so bad they would bleed through his clothing, causing him embarrassment.  He felt himself to be dirty and malodorous even though other people reassured him he was not.  Sometimes he would bleed while showering and the water would turn red as though he was hemorrhaging.  

During a VA rheumatology consult in August 2007 the Veteran reported history of boils in the skin occurring at the rate of one every other month, resolved with lancing.  

A September 2007 VA surgical note states the Veteran presented complaining       of having developed multiple sebaceous cysts; he was currently bothered by a subumbilical cyst that had become infected in the past; the Veteran requested       the cyst be removed to prevent reinfection.  The surgeon surgically excised the subumbilical cyst.

In November 2007 the Veteran returned complaining of recurring sebaceous cysts along the hairline.  These were not actively inflamed but the Veteran requested excision.  The clinical accordingly removed two 5 x 10 mm epidermal inclusion cysts, one behind the left ear and one on the posterior scalp at the hairline.  Subsequent punch biopsy characterized the lesions as acute and chronic folliculitis. 

The Veteran had a VA Agent Orange Registry examination in December 2007 in which he described having contracted chronic boils while serving on Okinawa.  Examination of the skin showed three scars on the neck; the report is silent in regard to any active lesions or boils anywhere on the body.  

The Veteran returned to the VA surgery clinic in February 2008, concerned about bleeding at the site of one excision that had been performed the previous November.  Examination of the area showed slight irritation and slight bleeding with pressure; the surgical site was otherwise healing normally.  The Veteran was counseled to avoid irritating the area when shaving.  

In April 2009 the Veteran was treated by Dr. LMR for a small lesion on the right jawline, which was lanced.  There were also small lesions on the extremities.  Dr. LMR advised the Veteran to use warm, moist soaks; he also prescribed antiseptic ointment and oral ciprofloxacin, a steroid (20-day supply with no refills).

The Veteran presented to the VA primary care clinic (PCC) complaining of history of boils; he cited the April 2009 incident and stated he had gone to a private medical provider because he was unable to see a clinician at VA.  Current examination did not show any current active boils.  The VA clinician advised the Veteran to return to VA if he had any additional active boils in order to rule out methicillin-resistant staphylococcus epidermidis (MRSA).

In July 2009 the Veteran presented to the VA emergency room complaining of possible infection in the right hallux.  He was referred for-same day treatment at the VA podiatry clinic, where he was found to have pustules on both hallices.  There was no accompanying erythema, edema, open lesions, malodor or drainage.  A small amount of lidocaine was injected into each hallux and dressings were applied.  A small amount of malodorous cheesy discharge was obtained with lancing; pathology reported that the discharge could represent the contents of an epidermal inclusion cyst.

In September 2009 the Veteran was treated at Lovelace Westside Hospital for herpes zoster.

Photographs of the Veteran submitted in September 2009 show a reddish rash under the left axilla and in patches on the left pectoral, left upper bicep, left trapezius and left deltoid.  Both hallices are surgically wrapped; when the wrappings are removed the hallices are shown to have no nails.  The rash is most extensive under the axilla.  Total body coverage is clearly less than 40 percent, none of which is on an exposed area.

VA podiatry clinic records in July and August 2010 state the Veteran had no current active lesions.

In November 2010 the VA podiatry clinic provided follow-up treatment after recent stress facture of the third and fourth metatarsals and fifth proximal phalanx fracture, noted to be secondary to steroids that were being taken to treat his rheumatoid arthritis; the Veteran also complained of a soft mass on the right hallux.  Subsequent podiatry note in December 2010 characterized the mass on the hallux as a small inclusion cyst.

Also in April 2011 the Veteran presented to the VA podiatry clinic for follow-up   of his fractures.  He also complained of draining areas over the hallices.  The left hallux was already draining; the right hallux was lanced and drained.  

In his July 2011 testimony before the Board, the Veteran stated that he had boils continually since discharge from service, which manifested themselves internally  as well as externally.  Earlier that week he had boils on the top of his head, and he currently had his hands wrapped due to boils.  When boils erupt the Veteran usually expresses them manually.  The Veteran asserted he takes steroids (Prednisone) daily for his skin disability.  The Veteran's spouse testified that because of his disability the Veteran cannot perform household chores.  

The Veteran presented to Westside Medical Pavilion podiatry clinic in June 2012.  Examination of the foot showed essentially normal skin.

The Veteran had a VA C&P scars examination in April 2014.  The examination report is silent in regard to any current active lesions.    

Review of the evidence of record establishes that the Veteran has intermittent periods in which his boils turn into active lesions.  However, there are very few instances when active lesions were shown on examination; the Board concludes that the Veteran's boils and cysts are not constant or near-constant.  

Turning to the rating criteria of DC 7806, the area covered by the Veteran's boils over time is reasonably described by the area that is now covered by his residual scars; this area is shown on examination to be 29.11 sq. cm (approximately 4.5 square inches) for the exposed and non-exposed area of the body.  This area is far less than the 40 percent or more required for a rating higher than the currently-assigned 30 percent.  Indeed, the photographs provided during the course of the appeal do not reflect anywhere near 40 percent of the body being covered by lesions.

The Veteran asserts that a rating of 60 percent is appropriate under DC 7806 because of constant or near-constant use of corticosteroids or immunosuppressives.  The Board disagrees.  The medical evidence of record clearly demonstrates that the Veteran was prescribed near-constant steroids or immunosuppressives to treat his nonservice-connected rheumatoid arthritis.  There are a few instances in which he was prescribed corticosteroid or immunosuppressive medication to fight a flare-up of his service-connected boils, but such prescription was invariably very brief (not more than 30 days) and there is no documented occasion in which such prescription was refilled.    

The Board has found no distinct period during the course of the appeal period        in which the criteria for a rating higher than 30 percent were met.  Accordingly, "staged rating" is not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

The Board has also considered whether the Veteran's disability has presented an exceptional or unusual disability picture during the period under review as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  As noted above, his disability results in intermittent active lesions.  The scarring associated with the lesions is separately rated.  As the Veteran is in receipt of separate evaluations for active lesions and scarring, even though the rating criteria only permit a single evaluation based on the predominant skin symptomatology (see DC 7806), the Veteran is receiving more than adequate compensation for his skin disability.  While the Veteran has alleged other disabilities are due to his skin condition, those other disabilities are the subject       of distinct claims for secondary service connection.  In sum, his disability picture   is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

Finally, a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran in this case has not asserted, and the evidence of record does not suggest, that his service-connected skin disability renders him unable to obtain or maintain gainful employment.  Indeed, the evidence of record indicates the Veteran was granted SSA benefits in 1982 for disabilities other than his skin.  Accordingly, a claim for TDIU is not raised by the rating issue herein decided and no action pursuant to Rice is necessary.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his boils  and cysts.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 30 percent and the claim is denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 53; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Entitlement to Service Connection

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time  of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Establishing service connection generally requires competent evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period   of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Service connection may also be established for disability that is proximately due     to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b). 

Evidence and Analysis

Service treatment records (STRs) show no indication of depressive symptoms,    liver disorder, or an upper back/neck injury during service.  During separation examination in November 1962, all relevant physical systems were normal on examination; psychiatric evaluation was also normal.  

A March 1981 treatment note from Dr. MB, a neurologist, states the Veteran complained of chronic neck pain after a workplace slip-and-fall accident in May 1980 in which he had also fractured his left knee and injured his lower back.  Dr. MB diagnosed still-active cervical strain, and also noted the Veteran appeared to be significantly depressed.  Contemporaneous X-ray of the cervical spine showed very small osteophytes forming at C5; otherwise the X-ray was unremarkable.

The Veteran had a VA medical examination in July 1981 in which he complained of chronic neck pain (also chronic low back pain and left shoulder pain) for 10 years, exacerbated by a motor vehicle accident (MVA) in 1971 in which he had evidently fractured his lumbosacral spine.  The examiner did not enter a diagnosis specific    to the cervical spine.  The examiner also noted the Veteran to be treated by a psychologist, although no psychiatric or personality observations were made.

The Veteran was treated in April 1982 by Dr. CLW, a rheumatologist, for arthritic-like pain primarily in the lower back; also significant was a bad fracture of the left knee.  In addition to these problems the Veteran complained of neck pain beginning as a muscle spasm in the low back that traveled to his neck.  

The Veteran was granted disability by the SSA by a decision in November 1982.  The disabling disorders cited in the decision are musculoskeletal (chronic lumbosacral and cervical strain, chronic muscle contraction headaches, status post lumbar laminectomy and status post traumatic left knee injury) and mental (no diagnosis specified); neither in the SSA decision nor the underlying medical records is there any reference to boils as a primary disability or as a cause of other mental or other physical problems.

In a March 1983 letter Dr. LHZ asserted he had treated the Veteran for 10 years for a number of injuries and disorders, although he does not enumerate boils or cysts among the Veteran's problems.  Dr. LHZ stated the Veteran had been hospitalized in 1973 for acute hysteria manifested with tension headaches.  Dr. LHZ noted the Veteran had been referred for psychiatric consultation but professed to not know the outcome.

In September 1984 the Veteran received VA treatment for chronic illness behavior associated with low back pain following laminectomy in 1970.  In November    1984 he was admitted for additional group therapy; he also complained to the VA dermatology clinic of intermittent draining from his pilonidal cyst.  Examination showed no current drainage of that cyst but slight tenderness to palpation.  Of    note, his skin was normal on admission to behavioral medicine, and the only skin complaint treated during his inpatient stay was an abscess on his left big toe.  The Veteran was also referred for surgical consultation regarding the pilonidal cyst.

Private medical records include a February 2001 radiology report citing a synovial cyst arising from the L4-5 facet joint.

The Veteran had a VA scars examination in June 2003 that showed numerous scars consistent with previous boils and cysts; however, there were no active lesions  other than a congenital pilonidal cyst in the area of the coccyx.  The Veteran's current complaint was occasional jolts of pain and dull ache in the pubic area      and occasional shooting pains down the legs and in the sole of the left foot.          The examination is silent in regard to any secondary depression or secondary impairment of the liver or neck/cervical spine.

Treatment records from family medical practitioner Dr. LMR during the period August 1999 to August 2003 show one instance in which the Veteran complained of back pain from a synovial cyst; otherwise, the treatment records are silent in regard to any current depression or any current problems with the liver or the cervical spine.  

Treatment records from rheumatologist Dr. FO during the period April 2001 to September 2003 are similarly silent in regard to any depression, cervical spine problems or liver problems.
 
The Veteran presented to the VA primary care clinic in August 2003 to reestablish a patient relationship.  The Veteran denied current depressive symptoms.  Examination of the neck was within normal limits and the skin had no worrisome rashes or lesions; the report is silent in regard to any abnormalities of the liver.  

A July 2008 treatment report from Dr. LMR shows current diagnosis of liver cyst, although there is no indication of the etiology or chronology of such disorder.  The same diagnosis list includes 13 additional medical problems but does not refer to boils or cysts on the skin and does not refer to depression.

In his July 2011 testimony before the Board the Veteran stated that he is depressed due to symptoms associated with his service-connected boils.  He also testified   that his liver cyst was diagnosed approximately 9 years earlier and is an internal manifestation of his service-connected cysts and boils.  He testified that his claimed neck and cervical spine symptoms are similarly due to a cyst at the base of the cervical spine that is "eating up" his back.  The Veteran's spouse added that about 6-7 years earlier the Veteran had a synovial cyst in the spine that caused him to be "stiff as a board;" they were told at the time that such a cyst could appear, disappear and reappear without warning but that it could leave residuals.  

On review of the evidence of record, the Board finds as a threshold matter that the Veteran is shown to have had occasional depressive symptoms that are suggestively related to his overall medical condition.  However, the record does not contain any competent diagnosis of major depressive disorder (MDD) or any other psychiatric disorder.   Indeed, the Veteran had negative depression screens during VA treatment in March 2103 and March 2014.  Moreover, a detailed neuropsychiatric assessment of neurocognition and mood determined the Veteran had no Axis 1 diagnosis.  As the Veteran is not shown to suffer from a diagnosed psychiatric disability, the claim for service connection is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Turning to liver cyst, such diagnosis is reflected in the July 2008 treatment report from Dr. LMR.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case there is no medical evidence or opinion suggesting that the Veteran's liver cyst is somehow etiologically related to his service-connected skin boils and cysts.  The Veteran's service-connected skin boils and cysts have been characterized in clinical and pathological reports as folliculitis and/or sebaceous cysts, whereas a hepatic cyst is a congenital condition thought to originate from an obstruction in the biliary ductules.  See Stedman's Medical Dictionary, 27th ed.,   pg. 447.  There is no competent medical opinion of record even suggesting an association between the Veteran's liver cyst with the service-connected skin boils and cysts; such a finding would be a complex medical opinion that is simply not within the Veteran's competence as a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Similarly, the Veteran is shown to have been diagnosed over time with cervical spine disorders including DJD (manifested by osteophytes) and cervical strain, but there is no clinical indication that these problems are in any way related to the service-connected skin disability; rather, the evidence suggests that the Veteran's cervical problems are related to post-service accidents in 1971 and 1980.  The Veteran's spouse testified that the Veteran had problems related to a synovial cyst, but the documented synovial cyst was on the lumbosacral spine, not the cervical or thoracic spine.  The Veteran does have a recurrent boil in the area of the posterior neck, in the area of the hairline, as documented on examination and in photographs, but punch biopsy does not support the Veteran's belief that this cyst is a malignancy that is "eating up" his back; rather, all clinical evidence of record suggests that the boils on his cervical spine represent a superficial skin disorder that is not associated with any muscle or nerve damage; see VA scars C& P examination in April 2014.

In sum, based on the evidence of record and analysis above, the Board concludes that the preponderance of the competent and probative evidence is against a finding that the Veteran suffers from depression or liver cyst disorder that is related to service or a service-connected disability.  Accordingly, the claims must be denied.  

Because the preponderance of the evidence is against these claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.


ORDER

An initial rating in excess of 30 percent for recurrent boils and cysts is denied.

Service connection for depression is denied.

Service connection for liver cysts is denied.

Service connection for an upper back/neck disorder is denied.



REMAND

As noted in the Introduction, the Veteran has submitted a Notice of Disagreement in regard to his requests for service connection for disabilities of the left foot, right hand and right wrist, which was denied by the October 2013 rating decision.  Review of the record fails to reflect that a statement of the case (SOC) has been issued.  Thus, remand is required.  Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran an SOC on his requests for service connection for disabilities of the left foot, right hand and right wrist, so that he may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


